

[pcglogo.jpg]
 
Park City Group Financial Results Exceed Expectations
For the Fiscal Year Ended June 30, 2009


Company Achieves Positive EBITDA One-Year Ahead of Plan on a Adjusted Pro-forma
Basis
 
PARK CITY, UT – September 24, 2009 - Park City Group, Inc. (OTCBB: PCYG), a
developer of patented, innovative retail supply chain solutions and services,
today announced its financial results for the year ended June 30, 2009.
 
Highlights:
 
 
·  
Total revenue of $5.9 million for the year ended June 30, 2009, representing
growth of 78%;

·  
Adjusted pro-forma EBITDA increased to approximately $357,000 for the year ended
June 30, 2009, achieving positive EBITDA one-year ahead of plan;

·  
Adjusted pro-forma EBITDA for the fourth quarter of fiscal 2009 of approximately
$330,000 exceeded the Company’s previous guidance for adjusted pro-forma EBITDA
of between $235,000 and $300,000;

·  
Company continues to see strong new customer activity, highlighted by the recent
signing of its fourth new retailer Hub in calendar 2009.

 
Park City Group reported total revenue of $5,964,767 for year ended June 30,
2009, compared with $3,344,973 for the year ended June 30, 2008. The increase is
principally due to the acquisition of Prescient Applied Intelligence on January
13, 2009, partially offset by a one-time license sale in 2008 which did not
recur in 2009.
 
Operating expenses of $9,337,682 for the year ended June 30, 2009 include a
$1,457,383 non-cash charge related to the impairment of certain capitalized
software costs acquired in connection with the acquisition of Prescient, as well
as $236,117 in non-recurring costs incurred in connection with the consummation
of the merger. No further impairment costs are currently anticipated.  Operating
expenses are anticipated to substantially decline as a percentage of revenue as
a result of cost reduction measures initiated in fiscal 2009.  The benefits of
these cost reduction measures are expected to be more fully realized during the
current 2010 fiscal year.
 
Adjusted pro-forma EBITDA increased to approximately $357,000 for the year ended
June 30, 2009 compared with an EBITDA loss of approximately ($60,000) for the
year ended 2008, achieving positive EBITDA one year ahead of plan on an adjusted
pro-forma basis.
 
For the fourth quarter of fiscal 2009, the Company reported adjusted pro-forma
EBITDA of approximately $330,000, exceeding its preliminary guidance for
adjusted pro-forma EBITDA to be between $235,000 and $300,000.
 
Including non-recurring costs and charges incurred in connection with the
Prescient acquisition, net loss applicable to common shareholders for the year
ended June 30, 2009 was $4,727,892, or $(0.48) per common share, compared with a
net loss of $3,199,016 for the year ended June 30, 2008, or $(0.35) per common
share.

 
-1-

--------------------------------------------------------------------------------

 
 
“Fiscal 2009 exceeded our own expectations, with adjusted pro-forma EBITDA well
ahead of our financial plan and preliminary guidance” said Randall K. Fields,
Park City Group’s Chairman and CEO. “Our strategies are clearly working as
evidenced by the recent announcement of our fourth new retailer Hub signing in
calendar 2009.  As I look forward to 2010, I anticipate a year of greater
penetration of our broad suite of services into our existing customer base, the
addition of new retailer Hubs and supplier Spokes, operating margin expansion,
strong growth in EBITDA and our first year of positive net earnings and EPS.”
 
EBITDA is calculated as net income before deducting interest, taxes,
depreciation and amortization. Adjusted EBITDA also excludes items such as
impairment charges, charges to consolidate and integrate recently acquired
businesses, costs of closing corporate facilities, non-cash stock based
compensation and other non-cash charges.  Although EBITDA and adjusted EBITDA
are not measures of actual cash flow because they do not consider changes in
assets and liabilities that may impact cash balances, the Company’s management
reviews these non-GAAP financial measures internally to evaluate the Company’s
performance and manage the operations. Additionally, the Company believes they
are useful metrics to evaluate operating performance and has therefore included
such measures in the reporting of operating results.
 
Conference Call
 
The Company will host a conference call at 11:00 A.M. EDT on September 30, 2009
to discuss fiscal year 2009 financial results.  Shareholders and other
interested parties may participate in the conference call by dialing (888)
679-8018 or (International) (617) 213-4845 and entering Conference ID #40859144.
 
A replay of the conference call will be accessible until October 30, 2009 by
dialing (888) 286-8010 and entering Conference ID # 77464283.
 
About Park City Group
 
Park City Group is a trusted business solutions and services provider that
enables retailers and suppliers to work collaboratively as strategic partners to
reduce out-of-stocks, shrink, inventory and labor while improving profits,
efficiencies, and customer service. Our innovative solutions provide trading
partners a common platform on which they can capture, manage, analyze and share
critical data, bringing greater visibility throughout the supply chain, and
giving them the power to make better and more informed decisions. For more
information, go to www.parkcitygroup.com.

 
-2-

--------------------------------------------------------------------------------

 
 
Forward-Looking Statement
 
Any statements contained in this document that are not historical facts are
forward-looking statements as defined in the U.S. Private Securities Litigation
Reform Act of 1995. Words such as “anticipate,” “believe,” “estimate,” “expect,”
“forecast,” “intend,” “may,” “plan,” “project,” “predict,” “if”, “should” and
“will” and similar expressions as they relate to Park City Group, Inc. (”Park
City Group”) are intended to identify such forward-looking statements. Park City
Group may from time to time update these publicly announced projections, but it
is not obligated to do so. Any projections of future results of operations
should not be construed in any manner as a guarantee that such results will in
fact occur. These projections are subject to change and could differ materially
from final reported results. For a discussion of such risks and uncertainties,
see “Risk Factors” in Park City’s annual report on Form 10-K for the year ended
June 30, 2009 and its other reports filed with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended. Readers are
cautioned not to place undue reliance on these forward-looking statements, which
speak only as of the dates on which they are made.
 
IR Contact
Neal Goldner
Darrow Associates
(631) 239-6282
ngoldner@darrowir.com

 
-3-

--------------------------------------------------------------------------------

 
PARK CITY GROUP, INC. AND SUBSIDIARIES
Consolidated Statements of Operations
For the Years Ended June 30, 2009 and 2008

   
2009
   
2008
               
Revenues:
           
Subscriptions
  $ 2,883,196     $ 203,028  
Maintenance and support
    1,927,773       1,455,344  
Professional services
    899,800       584,661  
License fees
    253,998       1,101,940                    
Total revenues
    5,964,767       3,344,973                    
Operating expenses:
               
Cost of revenues and product support
    3,580,567       2,419,227  
Sales and marketing
    1,347,705       1,843,912  
General and administrative
    2,225,960       2,073,214  
Depreciation and amortization
    726,067       505,539  
Impairment of capitalized software costs
    1,457,383       -                    
Total operating expenses
    9,337,682       6,841,892                    
Loss from operations
    (3,372,915 )     (3,496,919 )                  
Other income (expense):
               
Equity in subsidiary loss
    (162,796 )     -  
Loss on disposition of property and equipment
    (520 )     (295 )
Income from patent activities
    -       600,000  
Interest (expense) income, net
    (505,146 )     29,035                    
Total other income (expense)
    (668,462 )     628,740                    
Loss before income taxes
    (4,041,377 )     (2,868,179 )                  
(Provision) benefit for income taxes
    -       -                    
Net loss
    (4,041,377 )     (2,868,179 )                  
Dividends on preferred stock
    (686,515 )     (330,837 )                  
Net loss applicable to common shareholders
  $ (4,727,892 )   $ (3,199,016 )                  
Weighted average shares, basic and diluted
    9,770,000       9,150,000  
Basic and diluted loss per share
  $ (0.48 )   $ (0.35 )

 
 
-4-

--------------------------------------------------------------------------------

 



Reconciliation of GAAP and Non-GAAP Financial Measures
For the Years Ended, June 30, 2009 and 2008
 



     
For the Year Ended
 
(In 000's)
   
June 30,
 
Audited results of operations
   
FY 2009
   
FY 2008
 
Net loss applicable to common shareholders
    $ (4,728 )   $ (3,199 )                    
Non-GAAP Adjustments:
                 
Impairment of capitalized software
    $ 1,457     $ -  
Depreciation and amortization
      726       506  
Bad debt expense
      124       128  
Stock issued for services and expenses
      149       75  
Income from patent activities
      -       (600 )
Gain (loss) on equity method investment
      163       -  
Interest, net
      505       (29 )
Dividends on preferred stock
      687       331  
Acquisition related costs
(b)
    236       -  
Adjusted Non-GAAP EBITDA (loss)
    $ (681 )   $ (2,788 )                                              
For the Year Ended
 
(In 000's)
   
June 30,
 
Unaudited pro-forma combined condensed
   
FY 2009
   
FY 2008
 
financial statements
                 
Net loss applicable to common shareholders
    $ (7,070 )   $ (10,746 )
 
                 
Non-GAAP Adjustments:
                 
Impairment of capitalized software
    $ 1,457     $ -  
Impairment of goodwill
      2,370       7,453  
Depreciation and amortization
      956       968  
Bad debt expense
      162       101  
Stock issued for services and expenses
      198       85  
Income from patent activities
      -       600  
Interest, net
      623       (229 )
Provision for income taxes
      44       41  
Dividends on preferred stock
      1,355       1,667  
Acquisition related costs
(b)
    262       -  
Adjusted Pro Forma EBITDA (loss)
 (a)
  $ 357     $ (60 )                    
(a) The unaudited pro-froma results of operations for the year ended June 30,
2009 and 2008, as though Prescient had been acquired as of July 1, 2007.
                     
(b) Acquisition related costs are certain costs that were incurred during the
period that were not capitalized.  These costs include rents incurred on vacant
corporate facilities and data centers, travel, training and costs to rebrand the
combined Company.
     